Citation Nr: 1815825	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder to include as secondary to service-connected foot and knee disabilities. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a right shoulder disorder. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer. 

7.  Entitlement to service connection for a right foot nerve disorder, status-post bunionectomy. 

8.  Entitlement to a compensable disability rating for left foot bunion. 

9.  Entitlement to a disability rating for left knee total knee replacement (TKR) in excess of 30 percent prior to October 14, 2016 and in excess of 50 percent thereafter.

10.  Entitlement to a disability rating for right knee total knee replacement (TKR) in excess of 30 percent prior to October 14, 2016 and in excess 50 percent thereafter.

11.  Entitlement to effective date prior to October 14, 2016 for entitlement to service connection for scar anterior surface of left knee.

12.  Entitlement to an initial compensable evaluation for scar anterior surface of left knee.

13.  Entitlement to effective date prior to November 25, 2014 for entitlement to service connection for scars, left knee medial, lateral side and lateral side upper and lower.

14.  Entitlement to an initial compensable evaluation for scars, left knee medial, lateral side and lateral side upper and lower.

15.  Entitlement to an effective date prior to November 25, 2014 for entitlement to service connection for scar, right knee.

16.  Entitlement to an initial compensable evaluation for scar, right knee.

17.  Entitlement to a total disability rating due to individual unemployability prior to October 14, 2016.

18.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 prior to October 14, 2016.

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO). 

In a May 2014 rating decision, the RO denied service connection for erectile dysfunction and a right shoulder disorder, and denied reopening claims for service connection for prostate cancer and a low back disorder.  The Veteran appealed the claims.

A June 2015 RO rating decision granted service connection for right knee and left knee scars and assigned a noncompensable evaluation, effective November 25, 2014. 

An additional June 2015 RO rating decision granted service connection for the right knee total replacement with a temporary total evaluation from April 10, 2014, and a 30 percent evaluation from June 1, 2015.  The rating decision also granted service connection for a left knee total replacement and assigned a temporary total evaluation from November 21, 2013, and a 30 percent evaluation from January 1, 2015.  In December 2015, the Veteran submitted a notice of disagreement with the 30 percent evaluations for his right and left knee disabilities assigned subsequent to his total knee replacements.

In a November 2015 rating decision, the RO denied an increased rating for the Veteran's left foot bunion claim and denied a claim for service connection for right foot nerve damage.  The RO assigned a temporary total evaluation for right foot bunion, status-post bunionectomy, from November 4, 2014 and assigned a 10 percent disability rating from January 1, 2015.

In a March 2017 rating decision, the RO granted increased 50 percent disability ratings for the Veteran's left and left knees effective October 14, 2016.  The RO granted service connection for an additional scar at the anterior surface of the left knee and assigned a noncompensable disability rating effective October 14, 2016.  TDIU and DEA benefits were also granted from October 14, 2016.  The RO denied compensable disability ratings for right knee scar and left knee medial and lateral scars.  The Veteran appealed both the ratings as well as the effective dates. 

The Board notes that the August 2017 statement of the case (SOC) included claims for an effective date prior to October 14, 2016 for service-connected left knee medial and lateral scars and service-connected right knee scar.  However, as noted above, a June 2015 rating decision granted service connection for right and left knee scars and assigned an effective date of November 25, 2014.  The issues as noted on the cover page have been adjusted accordingly.

The Board also notes that the March 2017 rating decision assigned effective dates as October 14, 2016 stating that the date of claim is the date of the claim for TDIU in October 2016.  However, the Veteran properly appealed the disability ratings status-post right and left knee total replacement from the June 2015 RO decision.  As such, the claims are being appealed from the initial disability rating.  The issues of earlier effective dates for increased ratings for left and right status-post total knee replacement disabilities have been subsumed by the now staged rating claims, and the issues as noted on the cover page have been adjusted accordingly.

The Veteran was granted TDIU, effective October 14, 2016, in a March 2017 rating decision.  However, the record indicates that the Veteran's service-connected disabilities may have prevented him from working during the entire appeal period.  Because a TDIU rating is inherent in any claim for an increased rating where the evidence raises this issue, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page and characterized to reflect that the relevant appeal period is prior to October 14, 2016.

In an August 2015 substantive appeal, the Veteran requested a videoconference Board hearing.  The Veteran subsequently withdrew that request in an April 2016 statement.  

Following the August 2017 Statement of the Case, additional evidence was received by VA, which did not include a waiver.  However, such a waiver is not required as the additional evidence is not related to the issues adjudicated herein; as to the other issues in appellate status, the remand addresses these additional records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for erectile dysfunction, a right shoulder disorder, prostate cancer, and a low back disorder; entitlement to an increased rating for a left foot bunion; and, entitlement to earlier effective dates for TDIU and DEA benefits.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A January 1989  rating decision denied the service connection for a low back disorder.  The Veteran did not file a formal appeal of the decision and no new evidence was received within a year of the decision.  As such, the decision became final.

2.  Subsequent to the January 1989 rating decision, evidence was associated with the claim file that raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.

3.  A March 2006  rating decision denied the service connection for prostate cancer.  The Veteran did not file a formal appeal of the decision and no new evidence was received within a year of the decision.  As such, the decision became final.

4.  Subsequent to the March 2006 rating decision, evidence was associated with the claim file that raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer.

5.  Throughout the appeals period, Veteran's post-TKR left knee disability is manifested by complaints of pain and instability, but muscle strength has been nearly full (4/5) on flexion and extension; flexion has been to no less than to 80 degrees (even upon repetitive testing) and extension has been to no less than 5 degrees; the knee is not ankylosed; residuals of severe painful motion or weakness are not shown.

6.  Throughout the appeals period, the Veteran's post-TKR right knee disability is manifested by complaints of pain and instability, but muscle strength has been nearly full (4/5) on flexion and extension; flexion has been to no less than to 90 degrees (even upon repetitive testing) and extension has been to no less than 5 degrees; the knee is not ankylosed; residuals of severe painful motion or weakness are not shown.

7.  Since the grant of service connection, the linear, superficial scar located on the Veteran's anterior left knee measured less than 39 square centimeters and was painful, but not unstable.

8.  Service connection for an anterior left knee scar is warranted from November 21, 2013, the date of the Veteran's left knee TKR.

9.  Since the grant of service connection, the linear, superficial scars located on the Veteran's medial, lateral side, and lateral upper left knee measured less than 39 square centimeters and was painful, but not unstable.

10.  Service connection for scars of the medial, lateral side, and lateral upper left knee is warranted from November 21, 2013, the date of the Veteran's left knee TKR.

11.  Since the grant of service connection, the linear, superficial scar located on the Veteran's right knee measured less than 39 square centimeters and was painful, but not unstable.

12.  Service connection for a right knee scar is warranted from April 10, 2014, the date of the Veteran's right knee TKR.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received, and the claim of service connection for prostate cancer is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Disability ratings in excess of 30 percent prior to October 14, 2016, and in excess of 50 percent thereafter for a post-TKR left knee disability are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2017).

4.  The criteria for the award of a separate 10 percent rating, but no greater, for instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5257 (2017).
5.  Disability ratings in excess of 30 percent prior to October 14, 2016, and in excess of 50 percent thereafter for a post-TKR right knee disability are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2017).

6.  The criteria for the award of a separate 10 percent rating, but no greater, for instability of the right knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Code 5257 (2017).

7.  The criteria for an initial compensable rating for a scar to the anterior left knee have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7804, 7805 (2017).

8.  The criteria for an effective date of November 21, 2013, for entitlement to a separate disability rating for scar to the anterior left knee have been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).

9.  The criteria for an initial compensable rating for scars to the medial, lateral side, and lateral upper left knee have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7804, 7805 (2017).

10.  The criteria for an effective date of November 21, 2013, for entitlement to a disability rating for scars to the medial, lateral side, and lateral upper left knee have been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).

11.  The criteria for an initial compensable rating for a scar to the right knee have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7804, 7805 (2017).

12.  The criteria for an effective date of April 10, 2014, for entitlement to a disability rating for right knee scar have been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

II.  Claims to Reopen

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for entitlement to service connection for a low back disorder was denied initially by a January 1989 rating decision based on a finding that there was no evidence of a reliable diagnosis of a back disorder.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final.

At the time of the January 1989 rating decision, the record included the Veteran's service treatment records (STRs).

Subsequent to the January 1989 rating decision, records that address the Veteran's low back disorder were added to the record, including VA treatment records, an April 2014 VA examination, and Veteran statements.  Such evidence qualifies as new evidence because it was not of the record at the time of the January 1989 rating decision and is not cumulative or redundant of the prior existing evidence of record.  This evidence is also material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disorder, specifically evidence the Veteran has a low back diagnosis.  This new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.

The Veteran's claim for entitlement to service connection for prostate cancer was denied initially by an August 2005 rating decision based on a finding that there was no nexus between service and prostate cancer.  The Veteran submitted new and material evidence within one year of that decision and the claim was readjudicated in March 2006.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, it is final.

At the time of the March 2006 rating decision, the record included the Veteran's service treatment records (STRs), VA treatment records, and statements from the Veteran.  The Veteran asserts exposure to herbicides in Vietnam while on route to Thailand.  The Veteran also asserts he was exposed to herbicides while in Thailand as the runway was being built at the time he arrived and his MOS was transportation specialist and he moved herbicides to aid in construction. 

Subsequent to the March 2006 rating decision, records that address the Veteran's low back disorder were added to the record, including VA treatment records and additional Veteran statements.  Such evidence qualifies as new evidence because it was not of the record at the time of the March 2006 rating decision and is not cumulative or redundant of the prior existing evidence of record.  This evidence is also material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for prostate cancer, specifically evidence the Veteran was exposed to herbicides in service in Thailand.  This new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen claims of entitlement to service connection for a low back disorder and prostate cancer.

III.  Right and Left Knee Orthopedic Claims

Factual Background
	
Prior to this total knee replacements, the Veteran's degenerative changes of the left knee was assigned a 20 percent disability rating for based on limitation of extension and 10 percent disability rating for limitation of flexion.  The Veteran's degenerative changes of the right knee was also assigned a 20 percent disability rating for based on limitation of extension and 10 percent disability rating for limitation of flexion. 

The Veteran underwent a left knee total replacement in November 2013, and, as noted above, is assigned a temporary total rating from November 2013 to January 2015.  The Veteran underwent a right knee total replacement in April 2014, and, as noted above, is assigned a temporary total rating from April 2014 to June 2015. 

The Veteran underwent a VA examination in March 2015.  The Veteran complained of pain if his knees are immobile for a while.  He also complained of intermittent swelling in both knees.  The Veteran denied flare-ups.  Upon range of motion testing, the right knee flexion to 120 degrees and extension was limited to 5 degrees.  The left knee demonstrated flexion to 125 degrees with extension limited to 5 degrees.  Pain was noted on examination but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was evidence of pain on palpation of the medial joint line.  Repetitive testing of the knees showed flexion limited 110 degrees on the right and 115 degrees on the left.  The examiner reported pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner noted the Veteran walks with a wide based antalgic gait.  There was no evidence of decreased strength or ankylosis.  The examiner noted medial instability and lateral instability on examination of both knees.  The examiner noted diagnoses of arthritis.  The examiner stated physical occupation would be impacted, but sedentary is not.  

In an April 2015 VA treatment note, the Veteran reported minimal pain and stated he can walk one to two miles without a cane.  The examiner noted range of motion from zero to 120 degrees.  Stability was noted as excellent.

In an October 2016 statement, the Veteran asserted that since his knee surgeries he has limited range of motion and he cannot fully stretch, flex, bend, or extend his knees.  He reported difficulty kneeling or squatting without pain.  He also reported difficulty going up and down stairs.  He stated he has to hold the railing.  He complained of instability in his legs and knees and reported he loses his balance easily.  The Veteran reported he cannot walk or sit for more than 30 minutes without having to take a break from walking, readjust positions, or stretch his legs.  

During a December 2016 VA examination, the Veteran denied flare-ups.  The examiner reported flexion to 90 degrees and extension to zero degrees of the right knee.  The left knee showed flexion to 80 degrees and extension to zero degrees.  The examiner stated the range of motion itself does not contribute to functional loss.  The examiner reported pain was noted on examination on rest and non-movement.  The examiner reported no evidence of localized tenderness or pain on palpation, pain with weight bearing, or crepitus.  Upon repetitive use, there was no additional loss of function or range of motion on either knee.  The examiner stated the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness,  fatigability  or  incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing showed 4/5 with both flexion and extension for both knees.  There was no evidence of ankylosis.  Joint instability was not performed as it was not indicated for the right knee.  Joint instability testing of the left knee was normal.  The examiner reported that knee discomfort and pain limits the Veteran's walking and causes sleep disturbance. 

Analysis

The Veteran is currently in receipt of a 100 percent rating for a 13-month period following his left knee replacement surgery, and a 30 percent rating from January 1, 2015, under Diagnostic Code 5055, applicable to knee prosthesis.  The Veteran is also currently in receipt of a 100 percent rating for a 13-month period following his right knee replacement surgery, and a 30 percent rating from June 1, 2015, under Diagnostic Code 5055, applicable to knee prosthesis.  As noted above, the Veteran's right and left knee disabilities were increased to 50 percent effective October 14, 2016, under Diagnostic Code 5055-5261. 

Under the criteria applicable to knee replacement, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the minimum rating following a knee replacement is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators should rate Diagnostic Code 5055 by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6.  Clinicians' use of terminology such as "severe", although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability.  Therefore, consideration of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.

In this case, the Board first finds that the Veteran is not entitled to 60 percent ratings under Diagnostic Code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity, at any point during the appeals period.  The Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with the Veteran's right or left knee disabilities.  In a March 2014 VA examination, the Veteran described his pain only if immobile for a while.  He rated his pain as 5/10.  The examiner reported strength as 5/5.  In an April 2015 VA progress note, the Veteran complained of minimal pain.  The December 2016 examiner reported muscle strength as 4/5, and indicated there were no other residuals of the right or left total knee joint replacement.  Thus, upon review of the evidence of record, the Board finds that the weight of the evidence does not support a finding that the Veteran suffers from severe painful motion or weakness in the right or left knee, and a 60 percent rating under Diagnostic Code 5055 is therefore unavailable.

For the period prior to October 14, 2016, Diagnostic Code 5055 also allows for a rating greater than the existing 30 percent rating when the symptoms consist of intermediate degrees of residual weakness, pain or limitation of motion.  VA may then rate the disability by analogy under Diagnostic Code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  

Diagnostic Code 5256 does not apply because the Veteran was not found to have ankylosis in his left knee at any time, nor has it been contended otherwise.  38 C.F.R. § 4.71a.

With respect to Diagnostic Code 5261, applicable to limitation of extension, a rating in excess of the currently-assigned 30 percent rating would require extension limited to 30 degrees or greater.  38 C.F.R. § 4.71a.  At no time since the knee replacements, has the Veteran demonstrated such an impairment of right or left knee extension.  Instead, in the March 2015 VA examination the Veteran exhibited 5 degrees of extension and, in the December 2016 VA examination, the Veteran's right and left knees had a full range of extension.  The Board recognizes that the Veteran's right and left knee disabilities are assigned 50 percent disability ratings from October 14, 2016 under Diagnostic Codes 5055-5261.  

With respect to Diagnostic Code 5262, applicable to impairment of the tibia and fibula, the Veteran's right and left knee disabilities are not manifested by nonunion or malunion of the tibia and fibula.  While a higher rating of 40 percent is available under that Diagnostic Code based on nonunion of the tibia and fibula with loose motion requiring a brace, no symptoms approximating nonunion are of record.  Therefore, higher ratings are not warranted under any of the Diagnostic Codes 5256, 5261, or 5262.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  The Board acknowledges that in March 2015, an examiner found that pain was noted on examination but did not result in functional loss.  With that said, the December 2016 examiner reported pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  Based on a review of the entirety of the record, the Board finds that the impairment described in the March 2015 examination report does not result in symptomatology that is in excess of the currently-assigned ratings.

While the Board accepts the credible contentions of the Veteran that his right and left knee disabilities causes him to experience pain, the Board has taken this into account consideration of the range of motion of the Veteran's knees.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even if the Veteran's motion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran's pain has not been shown to cause such impairment that the motion of the Veteran's right or left knee was functionally limited to a degree in excess of the currently-assigned ratings.  Accordingly, greater ratings are not warranted based on functional loss.

With regard to a separate rating based on instability, in a March 2015 VA examination, the examiner noted medial instability and lateral instability of both the right and left knees.  In October 2016, the Veteran complained of instability in his right and left knees.  Upon review of this evidence, which includes clinicians' objective findings of slight instability in addition to the Veteran's subjective complaints, the Board finds that the evidence shows that the Veteran demonstrated slight instability of the right and left knees.  The Board finds, however, that the Veteran's symptoms of instability have not been of a moderate severity or worse, nor has any clinician so found.  Accordingly, the Board finds that 10 percent ratings for instability of the Veteran's right and left knees are warranted.

In sum, the Board finds separate 10 percent ratings for instability of the right knee and left knee are warranted.  Otherwise, ratings in excess of 30 percent prior to October 14, 2016, and in excess of 50 percent thereafter, for the Veteran's total right and left knee replacement are unwarranted.  

IV.  Scars

	A.  Increased Ratings

The Veteran is service-connected for scars to the right and left knees due to total knee replacements of the right and left knees.  The June 2015 rating decision assigned initial noncompensable ratings, based on scars not of the head, face, or neck that are superficial and nonlinear, under 38 C.F.R. § 4.118, Diagnostic Code 7802, effective November 25, 2014.  A March 2017 rating decision granted service connection for an additional anterior linear scar of the left knee based on based on one or more linear scars, under 38 C.F.R. § 4.118, Diagnostic Code 7805, effective October 14, 2016.  

Scars are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7805 provides that scars should be evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, and 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate code.

Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.  Note 2 under the diagnostic code provided that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  There is no specific requirement of pain on objective examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

During a March 2015 VA knee examination, the examiner noted a right anterior scar measuring 19cm by 0.4cm and a left knee anterior scar measuring 16cm by 0.5cm.  The examiner indicated the scars were not painful.   

During a February 2017 VA scars examination, the Veteran reported his left knee scar is growing keloid, but his right knee scar has been ok.  The examiner noted there were no painful scars or unstable scars of the extremities.  The examiner reported a single right knee superficial scar measuring 18cm by 1cm.  The examiner also reported a left anterior scar measuring 15.5cm by 0.8cm as well as additional left knee scars measuring 4.9cm by 0.2cm, 1cm by 0.2cm, and 3cm by 0.2cm.  The examiner indicated the right lower extremity scars had a total area of 18cm, and the left lower extremity scars had a total area of 23.5cm. 

VA treatment records contain no reports or objective findings as to the Veteran's scars being unstable.  There are no specific measurements regarding whether the total area has exceeded 39 sq. cm. 

Based on the foregoing evidence, the Board finds that compensable evaluations for the left and right knee scars are not warranted.

Specifically, the Veteran's right and left knee scars are superficial, non-painful, and stable throughout the appeal period.  A compensable evaluation is therefore not warranted under Diagnostic Code 7804 for each of those scars, either individually or on a combined basis.  Furthermore, there is no evidence that the Veteran's right or left knee scars affect an area or areas of 144 square inches (929cm or greater).  A compensable evaluation is therefore not warranted under Diagnostic Code 7802 for each of those scars, either individually or on a combined basis.  
	
      B.  Earlier Effective Date

The Veteran asserts effective dates are warranted for the Veteran's service-connected scars.  As noted above, a June 2015 RO rating decision granted service connection for right knee and left knee scars and assigned a noncompensable evaluation, effective November 25, 2014 the date the Veteran filed a formal service connection claim for scars.  A March 2017 rating decision granted service connection for an additional anterior linear scar of the left knee based on based on one or more linear scars, effective October 14, 2016.  

As it is clear that the claims for service-connection for scars are part of the initial disability claims for total knee replacements, the Board finds the proper effective date for the Veteran's left knee scars, to include the anterior linear scar of the left knee, is November 21, 2013, the date of the Veteran's left knee TKR.  It also follows that the proper effective date of the right knee scars is April 10, 2014, the date of the Veteran's right TKR. 


	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder to include as secondary to service-connected foot and knee disabilities; to that extent only, the appeal is granted. 

New and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer; to that extent only, the appeal is granted.

Entitlement to a disability rating for left TKR in excess of 30 percent prior to October 14, 2016 and in excess of 50 percent thereafter, is denied.

A separate 10 percent rating for left knee instability is granted, subject to the laws and regulations governing the award of monetary payments.

Entitlement to a disability rating for right TKR in excess of 30 percent prior to October 14, 2016 and in excess 50 percent thereafter, is denied.

A separate 10 percent rating for right knee instability is granted, subject to the laws and regulations governing the award of monetary payments.

Entitlement to effective date of November 21, 2013 for entitlement to service connection for scar anterior surface of left knee is granted. 

Entitlement to an initial compensable evaluation for scar anterior surface of left knee is denied.

Entitlement to effective date of November 21, 2013 for entitlement to service connection for scars, left knee medial, lateral side and lateral side upper and lower is granted. 

Entitlement to an initial compensable evaluation for scars, left knee medial, lateral side and lateral side upper and lower, is denied.

Entitlement to an effective date of April 10, 2014 for entitlement to service connection for scar, right knee is granted.

Entitlement to an initial compensable evaluation for scar, right knee is denied.


REMAND

Although the Board sincerely regrets the additional delay, it must remand these matters for further evidentiary development.

The Veteran filed his claims for service connection for the erectile dysfunction, a right shoulder disorder, prostate cancer, and a low back disorder in September 2007.  He submitted a notice of disagreement in June 2014 and VA issued a Statement of the Case (SOC) in June 2015.  No subsequent Supplemental Statement of the Case (SSOC) has been issued.  Likewise, the Veteran filed his claims for service connection for a right foot nerve disorder and an increased rating for his left foot bunion in September 2015.  He filed a notice of disagreement in January 2016, and VA issued a Statement of the Case (SOC) in September 2016.  No subsequent Supplemental Statement of the Case (SSOC) has been issued.  Since that time, numerous VA treatment records and a December 2017 fee-based foot examination have been added to the claims file and relate to the disabilities on appeal but have not yet been considered by the RO.  Here, the record does not contain a waiver of RO review for these additional relevant records.  As such, a remand is necessary in this appeal to allow VA to issue an SSOC.  As VA is the author of these record and these records were associate by VA with the record, waiver cannot be assumed under recent changes to the law.

The Veteran asserts service connection is warranted for a low back disorder.  The Board notes that the service treatment records include a June 1961 note which included a diagnosis of back strain and a March 1972 note including a complaint of low back pain.  The Veteran underwent a VA examination in April 2014.  The examiner determined the Veteran's low back disorder less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service  connected knee disabilities.  The examiner stated the Veteran had no mention of back pain in service, no evidence of leg length discrepancy, leg atrophy, or prolonged severe antalgic gait.  However, the examiner did not address whether the Veteran's low back disorder was directly related to service or whether the Veteran's service-connected right and left knee disabilities could have aggravated his low back disorder.  As such, the Board finds a new VA spine examination is necessary.   

Finally, the Board finds that the issues of entitlement to earlier effective dates for TDIU and DEA prior to October 14, 2016 are inextricably intertwined with his claims for service connection and it must also remand the claims for earlier effective dates.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, arrange for an examination of the Veteran to determine nature and likely etiology of any diagnosed low back disorder.  The Veteran's entire record should be reviewed by the examiner.  Following the review of the record and examination of the Veteran, the examiner should respond to the following: 

(a)  Is it at least as likely as not (a 50% or better possibility) that any low back disorder was incurred in/caused by his service?

(b)  If a diagnosed low back disability is found to be directly unrelated to the Veteran's service, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated by his service-connected right and/or left knee disabilities?

A complete rationale must be provided for any opinion offered.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must provide a through and comprehensive rationale for this conclusion.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney-representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning those issues to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


